Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 19-20, the prior art of Colbert (US2017/0316576) discloses a method for rendering a composite image including the two-dimensional raster image and a virtual three-dimensional object positioned and oriented similarly to the elliptical cylinder, wherein the rendering omits a portion of the virtual three-dimensional object according to the synthesized depth information. The prior art of Ha (US9870644) discloses a rendering unit that may generate a result image comprising the virtual object by synthesizing the difference image and the input color image. The prior art of Lin (US20190221041) discloses that a virtual object is synthesized in the image based on the depth information of the target object and the depth information of the virtual object. The prior art of Cieslak (US10999629) discloses a graphical image modification options that include the ability to add virtual 2D static objects to the live or stored video feed and the ability to add virtual 3D animated objects that can be positioned in 2D or 3D space in the live or stored video feed using motion and gyroscopic information of the client device 102. The prior art of Lee (US2019/0068889) discloses a processor that may verify a depth value of an area on 
which an object (e.g., a mask image) 400 is overlaid, based on depth map 
information determined using first and second capture images in an overlay mode 
and may determine 3D position information of the object 400 based on the 


Regarding dependent claims 2-18, the claims are allowed as being dependent of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        11/20/2021